Title: To George Washington from Anne-César, chevalier de La Luzerne, 28 March 1783
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            Philadelphia March 28th 1783.
                        
                        The Chevalier De la Luzerne presents his respectful compliments to his Excellency General Washington and begs
                            the favour to order the enclosed Letter for Capt. Macarty to be forwarded to Portsmouth by the earliest opportunity. As
                            the Duke de Lauzun will probably soon wait upon his Excellency at Camp he begs to Keep the enclosed letter to his
                            direction till his arrival.
                    